IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: L.C., A MINOR                      : No. 161 WAL 2017
                                          :
                                          :
PETITION OF: M.C., MOTHER                 : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court

IN RE: L.C., A MINOR                      : No. 162 WAL 2017
                                          :
                                          :
PETITION OF: M.C., MOTHER                 : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                     ORDER



PER CURIAM

      AND NOW, this 26th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.